INCPI, District Judge.
The motion is granted—such requests are largely in the discretion of the court exercised in accordance with the new Rules of Civil Procedure, 28 U.S.C.A. following § 723c. I see nothing “privileged” as to these reports and written statements. I do not mean by this to decide where oral statements by a client to his attorney is concerned. Nothing of that nature is here presented. These reports and statements may be useful to plaintiff. Connecticut Imp. Co. v. Continental Distilling Corp., D.C., 1 F.R.D. 190.
Settle order.